Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s arguments with traverse filed 6/17/2022 has been fully considered and are persuasive. The restriction requirement dated 4/18/2022 is withdrawn.
3.	Claims 1-12 are currently pending and have been fully considered.

Claim Objections
4.	Claim 7 is objected to because of the following informalities:  
	- Claim 3 recites “the cores of the struts is a liquid or a gas”. It appears the word “is” should instead be “are”.
	- Claim 7 recites “The method of clam 3”. It appears the word “clam” is a misspelling.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	The term “desired material” in claim 10 is a relative term which renders the claim indefinite. The term “desired material” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pacetti et al. (US 2014/0263217 A1), herein referred to as Pacetti.
With respect to claims 1 and 9, Pacetti teaches (Claim 19) a method of laser machining a substrate to form a stent (scaffold) comprising providing a polymer tube (frame precursor) comprising a bioresorbable aliphatic polyester polymer and an absorber and laser machining the polymer tube with a laser beam to form a scaffold. Pacetti further teaches the laser beam has a pulse width that provides multiphoton absorption of laser energy from the laser beam. As seen in Figure 1 below and with reference to [0023], Pacetti teaches the stent (scaffold) 10 is made up of struts 12 with gaps between the struts. The stent (scaffold) has interconnected cylindrical rings 14 connected by linking struts 16.

    PNG
    media_image1.png
    448
    402
    media_image1.png
    Greyscale

	The struts 12 and the linking struts 16 intersect at nodes (not numbered above) and the struts and linking struts form repeating units. With further respect to claim 9, Pacetti teaches [0059] the stent (scaffold) is configured to have micro-dimensions based on the polymer tube having a thickness of greater than 160 microns.
	With respect to claim 8, Pacetti teaches [0014] the polymer tube (precursor) contains an absorber that increases the laser energy absorption of the polymer tube and is therefore sensitive to multiphoton polymerization when multiphoton absorption is employed.
	 


Allowable Subject Matter
Claims 2-7 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724